Title: To Thomas Jefferson from Thomas T. Davis, 30 September 1804
From: Davis, Thomas T.
To: Jefferson, Thomas


               
                  Sir.
                  St Vincennes Septr. 30th 1804.
               
               The Judges of this Territory are divided in Opinion on Two very important points. Towit. Judge Griffin is of Opinion that if one Citizen of the United States commits Murder on the body of another Citizen of the United States: or commits any other felony or out-rage on the person or property of another Citizen of the United States on Indian Lands, within the Limits of this Territory that the Courts here have no Jurisdiction over the Offender. At this moment a Prisoner is in Jail for a Gross Murder on the Indian Lands both the Murderer & the Murdred were Citizens of the U.S by Birth. Griffin has gone to Kaskaska—Tomorrow Judge Vanderburgh goes to Detroit—I stay here to try the Prisoner.
               Another case is before us Towit. Goods were Libeled in the Court of Common pleas in Detroit & Judgment obtained in favor of the U.S. an appeal was taken to the General Court Judge Vanderburgh is of opinion that the Courts of this Territory have no Jurisdiction in cases that relate to Revenue. I differ from the other Judges on both those points.—Perhaps Legislative provisions may be necessary.
               I am respectfully yr obt Sevt.
               
                  
                     Tho. T Davis
                  

               

            